FILED
                            NOT FOR PUBLICATION
                                                                            SEP 14 2015
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CARLOS ALBERTO RAMIREZ-                           No. 14-16963
ALBARRACIN; DORA NILDA
TORRES,                                           D.C. No. 3:14-cv-02133-JSC

              Plaintiffs - Appellants,
                                                  MEMORANDUM*
  v.

LORETTA E. LYNCH,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                Jacqueline Scott Corley, Magistrate Judge, Presiding

                       Argued and Submitted August 10, 2015
                             San Francisco, California

Before: KOZINSKI and TALLMAN, Circuit Judges, and PIERSOL,** Senior
District Judge.

       Ramirez appeals the district court’s dismissal of his petition for habeas corpus

under 28 U.S.C. § 2241 for lack of jurisdiction. Title 8 U.S.C. § 1252(a)(5) permits

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Lawrence L. Piersol, Senior District Judge for the U.S.
District Court for the District of South Dakota, sitting by designation.
a district court to review claims “independent of challenges to removal orders.”

Martinez v. Napolitano, 704 F.3d 620, 622 (9th Cir. 2012). Such claims may be

brought in district courts through a petition for habeas corpus. See Singh v. Holder,

638 F.3d 1196, 1211 (9th Cir. 2011). Claims that are a direct challenge to, or

inextricably intertwined with, a removal order, however, must be brought in circuit

courts through a petition for review. Id. at 1210.

      Petitioner seeks a court order (1) mandating that the government allow

Petitioner to submit a form I-485 adjustment-of-status application, (2) permitting

Petitioner to update his pending form I-212 permission to reapply for admission after

deportation, and (3) directing the government to finally resolve the I-212 application.

In order for the claims for relief to be granted, however, the government’s

Reinstatement Order must necessarily be expunged. Thus, while the action is cloaked

as a habeas claim, granting Petitioner’s requested relief would invariably impinge on

the Reinstatement Order. As the magistrate judge noted, an alien such as Petitioner is

ineligible for an adjustment of status until the Reinstatement Order is vacated. See

Morales-Izquierdo v. DHS, 600 F.3d 1076, 1082 (9th Cir. 2010) (“Until the

Reinstatement Order is vacated, [Petitioner] is not eligible for ‘any relief,’ including

adjustment of status.” (citing 8 U.S.C. § 1231(a)(5))), overruled in part on other

grounds by Garfias-Rodriguez v. Holder, 702 F.3d 504, 516 (9th Cir. 2012). The


                                           2
present habeas action is intertwined with the reinstatement of the 1978 order of

deportation. The district court, therefore, lacked jurisdiction.

      AFFIRMED.




                                           3